Order entered October 25, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-17-01146-CV

                       IN THE INTEREST OF Z.H., A MINOR CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-03051

                                             ORDER
       In an order dated October 13, 2017, we granted the request filed by Glenda Finkley,

Official Court Reporter of the 256th Judicial District Court, for a ten-day extension of time to

file the reporter’s record. Rather than file the reporter’s record by October 23, 2017, as ordered

in this parental termination case, today Ms. Finkley filed a second request seeking an additional

ten-day extension of time to file the reporter’s record.

       We remind the trial court and Ms. Finkley that, because this is a parental termination

case, it is the responsibility of the Court Reporter to prepare, verify, and timely file the reporter’s

record and that the trial court must direct Ms. Finkley to immediately commence the preparation

of the reporter’s record. The trial court must arrange a substitute reporter if necessary. TEX. R.

APP. P. 28.4(b)(1).

       We GRANT Ms. Finkley’s motion to the extent that we ORDER the reporter’s record to

be filed by MONDAY, NOVEMBER 6, 2017.                      In doing so however, we EXPRESSLY
CAUTION Ms. Finkley that failure to comply with this order may result in an order that she not

sit as a court reporter until she complies.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable David

Lopez, Presiding Judge of the 256th Judicial Court, Ms. Finkley, and all parties.


                                                     /s/    DOUGLAS S. LANG
                                                            PRESIDING JUSTICE